Interim Decision #2315

MATTER OF BARRAGAN-GARIBAY

In Exclusion Proceedings
A-20000136

Decided by Board August 7, :1974
The applicant was returning to the United States and presented a false Alien Registration
Card, Form I-151. He was paroled into the United States for prosecution. He was
thereafter convicted in a criminal proceeding for a violation of Section 275 of the
Immigration and Nationality Act, (8 U.S.C. 1325). Sven though he was paroled into the
United States he was prosecuted for an illegal entry. Therefore, the exclusion proceedings will be terminated because under the doctrine of collateral estoppel, the Government is prevented from denying that applicant made an entry.
EXCLUDABLE! Act of 1952— Scetion 212(a)(2f) (8 U.S.C. 1182(a)(20)I—Immigrant with

no valid immigrant visa and not exempt therefrom.
ON BEHALF OF APPLICANT:

ON BEHALF OF SERVICE

John McGonagle, Esquire

Irving A. Appleman

1701 Pennsylvania Avenue N.W.
Washington, D. C. 20006
Lewis A. Wenzell, Esquire •
325 West "F" Street
San Diego, California 92101

Appellate Trial Attorney

In an undated decision, the immigration judge found the applicant
excludable as charged. The applicant has appealed from that decision.
The appeal will be sustained, and the proceedings will be terminated.
The applicant is a 22-year - old alien who is a native and citizen of

Mexico. The facts arenot in dispute and are as follows.

The applicant came to the port of entry in San Ysidro, California on
August 26, 1972, for the purpose of entering the United States and
returning to San Fernando, California where he had been living for
some time. When he applied for admission he presented a false Alien
Registration Receipt Card, Form 1-151, which he had purchased_ The
applicant was paroled into the United States for prosecution and was
confined in jail.
On August 28, 1972, a complaint was issued charging the applicant
with entering the United States on August 26, 1972 by knowingly and

willfully presenting a counterfeit Alien Registration Receipt Card in
77

Interim Decision #2315
violation of section 275 of the Immigration and Nationality Act (8
U.S.C. 1325). On September 12, 1972, the applicant was convicted of

the preceding criminal charge upon his plea of guilty. He was sentenced
to imprisonment for 21 days and thereafter served his sentence.
The issue on appeal is whether the applicant is properly in exclusion
proceedings. Counsel argues that the applicant's conviction for illegal
entry is a conclusive determination that the alien has made an "entry"
into the United States, and that therefore the applicant is not a proper
subject for exclusion proceedings. The Service contends that the conviction has no effect on the applicant's status as a parolee into the United
States. It is well established that parole into the United States is not an
"entry" for purposes of the immigration laws. Kaplan v. Tod, 267 U.S.
228 (1925); Leng May Ma v. Barber, 357 U.S. 185 (1958).

The term "entry" is defined in section 101(a)(18) of the Act. The
applicant cannot be held in exclusion proceedings if he made an "entry"
into the United States at San Ysidro on August 26, 1972, and if he has
not departed since that date. See Matter of Farmer, 14 I. & N. Dec. 737
(BIA 1974); Matter of Hoffman-Arvayo, 13 I. & N. Dec. 750 (BIA 1971).
The section 101(a)(13) definition of "entry is applicable to all sections of
the Act, and therefore is used in making determinations under the

criminal pro visions of section 275 of the Act. Consequently, the court's
determination that the applicant made an illegal "entry" under section
275 of the Act, if binding in these exclusion proceedings, would require
termination of the proceedings.
The doctrine of collateral estoppel is derived from the doctrine of res
judicata. According to the doctrine of collateral estoppel, when a matter
previously litigated, and necessary to the judgment in the prior case,
arises in the course of subsequent litigation between the same parties
upon a different cause of action, the judgment in the prior case operates
as an estoppel. Cromwell v. County of Sac, 94 U.S. 351, 853 (1877); Tait
v. Western Md. Ry. Co., 289 U.S. 620, 623 (1933); Commissioner v.
Sunnen, 383 'U.S. 591, 598 (1948); Lawlor v. National Screen Service
Corp., 349 U.S. 322, 326 (1955). The policy basis for the doctrine of
collateral estoppel is the interest of the public and the parties in pre-

venting relitigation of previously determined issues.
"Ordinarily a court decision will be res judicata in a later administrative proceeting in the same circumstances in which it would be res
judicata in a later judicial proceeding." 2 K. Davis, Administrative Law
Treatise, section 18.11, at 619 (1958, Supp. 1970). We have applied the
doctrine of collateral estoppel to prevent the relitigation of issues that
have been determined in previous court litigation between the Government and the alien. Matter ofZ—, 5 I. & N. Dec. 708 (B IA 1954); Matter
of Campos, :13 I. & N. Dec. 148 (BIA 1969); Matter of Grandi, 13 I. & N.
Dec. 798 (BIA 1971). The doctrine has also been applied by federal
78

Interim Decision #2315
courts to prevent the relitigation of issues determined in previous court
proceedings under the immigration laws. Pena-Cabanillas v. United
States, 394 F.2d 785 (9 Cir. 1968); United States v. Rangel-Perez, 179 F.
Supp. 619 (S.D. Cal. 1959); see Anselmo v. Hardin, 253 F.2d 165 (3 Cir.
1958).
In Matter of Grandi, supra, we concluded that collateral estoppel was
applicable to exclusion proceedings. Our holding in that case was that
the applicant was estopped from contending that he was brought to the
United States against his will where, in criminal proceedings, a court
had considered the same contention and had found that the applicant
came to the United States voluntarily.
In Title v. INS, 322 F.2d 21 (9 Cir. 1963), rev'g Matter of 7'—, 9 I. &
N. Dec. 127 (BIA 1960), the court held that a determination of Communist Party membership in a denaturalization proceeding did not estop
the alien from disputing such membership when the issue arose in a
subsequent deportation hearing. We distinguished that case in Matter
of Grandi, supra.
Collateral estoppel is not an inflexible doctrine. It may he modified or
rejected when its application "would contravene an overriding public
policy or result in manifest injustice."

Tiplor v. E. I.

duPont

deNemours & Co., 443 F.2d 125, 128 (6 Cir. 1971).

In the present case, the Government brought the charge of illegal
accepted the applicant's plea of guilty. As a consequence of the conviction for illegal entry, the applicant served a prison
sentence, and he is now subject to the provision of section 275 which
makes any subsequent conviction a felony punishable by a fine of $1,000
or two years in prison, or both.
We conclude that since the Government has chosen to subject the
applicant to the serious consequences flowing from an illegal "entry"
entry, and the court

into the United States, the doctrine of collateral estoppel should be

applied to prevent the Goyernment from denying the fact of such "entry" for the purposes of this exclusion proceeding. See Matter of
Grandi, supra. There is certainly no manifest injustice in this approach,
nor does the result violate any overriding public policy. Public policy
would seem to favor consistency in the Government's dealings with
individuals under the various provisions of the immigration laws.
The appellate trial attorney has suggested that the conviction for
illegal entry was erroneous (Oral argument, p. 14). Nevertheless, the
Government has taken no action to have the judgment vacated and the
charge dismissed Moreover, the sentence imposed on the applicant has
already been executed.
The Government had its opportunity to litigate the issue of "entry."
We hold that it should now be bound by the court's determination that
an "entry" into the United States was made on August 26, 1972. Con79

Interim Decision #2315
sequently, these exclusion proceedings are improper and will be terminated. See Mater Farmer, supra.
ORDER: The appeal is sustained, and the proceedings are terminated.

80

